DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  It is noted that an English translation has not been submitted. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is considered by the examiner.
Sequence Compliance
This application contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. ⸹1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. ⸹⸹1.821(d) because the Application contains references to sequences in the specification that fails to recite a “SEQ ID NO.” For example, the sequences in Table 1 and 2, also pages 18 and 19 do not have sequence identifier (SEQ ID NO). The above reasons are set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C. ⸹⸹ 131 and 132.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “effective precise polypeptide” renders the claim indefinite because it is unclear what the term encompasses. Does it mean the polypeptide is effectively being precise for a particular function? Or the polypeptide has an effective precise amount? 
The term “the peripheral blood T cells” in step 7 lack antecedent basis because only PBMC was recited prior to this step.  
The term “suppressive signaling molecule” renders the claim indefinite because it is unclear what the term encompasses, it is unclear what signal is being suppressed.  
Claims 2-7 are rejected for same reason because they depend on claim 1.
Regarding claim 2, the recitation of “the human peripheral blood is a commercially available engineered cell line” renders the claim indefinite because it is unclear whether this engineered cell line is referring to the human peripheral blood in step 1 or PBMC in step 4.  Moreover, the peripheral blood itself cannot be a cell line.  
Regarding claim 5, the recitation of “wherein a method of knocking out the original TCR gene in the peripheral blood T cell is a CRISPR technology” renders the claim indefinite because 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (WO2016053338), in view of Bonini (US 2020/0123220) and Veatch (US 2020/0223899).
Claim 1 is a product by process claim, which is drawn to a T cell, wherein the T cell has an original TCR gene knocked out, said T cell has been transfected with a specific TCR gene that can bind to a specific antigenic polypeptide. Said specific TCR gene is made with the process of:  co-culturing peripheral blood mononuclear cell (PBMC) with an antigen-presenting cell (APC), wherein said APC comprise a lentiviral vector expressing a mutant peptide, wherein the mutant peptide is obtained by synthesizing a gene sequence of a mutant peptides, the mutation being identified through sequencing human peripheral blood or tumor tissues; screening out a specific cell capable of recognizing the antigen following stimulating the cells with the antigenic polypeptide, sequencing and obtain a high frequency TCR gene of the specific cell.  The claimed T cell has also been contacted by an antibody that blocks a suppressive signaling molecule in vitro.  
Tran teach a method of isolating T cell receptors having antigenic specificity for a cancer specific mutation (see title). Tran teach a method of identifying one or more genes in the nucleic acid of cancer cell of a patient, each gene containing a cancer specific mutation that encodes a mutated amino acid sequence; inducing autologous APC of the patient to present mutated amino acid sequence; co-culturing autologous T cells of the patient with the autologous APCs that present the mutated amino acid sequence; selecting autologous T cells that were co-cultured with the autologous APCs that present the mutated amino acid sequence and have antigenic specificity for the mutated amino acid sequence presented in the context of a MHC molecules expressed by the patient; isolating a nucleotide sequence that encodes the TCR, or antigen binding portion thereof (paragraph [0003]). Tran teach by distinguishing immunogenic cancer mutations from silent cancer specific mutations and cancer specific mutations that encode a non-immunogenic amino acid sequence, one or more cancer specific, mutated amino acid sequences that may be targeted by TCR (page 6, lines 3-7).  Tran teach the mutation may be identified by using cancer cell from bodily sample including blood (paragraph [0030]), or sequencing whole exome of cancer cell (paragraph [0033], line 2).  Tran teach APC may be induced by culturing the autologous APCS with peptides comprising the mutated amino acid sequence or a pool of peptides, each with a different mutated amino acid sequence, wherein the APC internalizes said peptides and display the mutated amino acid sequence, bound to MHC molecule, on the cell membrane (paragraph [0036], lines 1-11).  Tran teach the antigenic peptide comprising the mutation may further comprise contiguous amino acids from endogenous protein flanking each side of the mutation, wherein it may comprise 8 contiguous amino acid on each side (page 9, paragraph [0036], lines 16-21, page 10, line 1).  Tran teach APC may also be induced to display the mutated antigenic peptide by introducing a nucleotide sequence encoding the mutated amino acid sequence into the APCs (paragraph [0037], lines 1-3).  Tran teach the isolated mutation specific TCR may be cloned into an expression vector, including retroviral vector, for transfecting any suitable host cell (paragraph [0056]) to perform adoptive cell therapy (paragraph [0057]).  Tran teach that the host cell may be T cells that can provide one or more of greater in vivo persistence, proliferation, and antitumor activity (paragraph [0060], page 19, lines 2-4).  Tran teach the isolated population of cells prepared the above disclosed method (paragraph [0063]).  
Tran do not teach the T cells has an original TCR knocked out, and blocking a suppressive signaling molecule in vitro by an antibody.  
Bonini teach a method of obtaining TCR specific to WT-1 antigen, and transducing said TCT in T cells (abstract).  Bonini teach TCR gene therapy requires sufficient expression of transferred TCRs, wherein transferred TCR might be diluted by the presence of the endogenous TCR, resulting in suboptimal expression of the tumor specific TCR.  Bonini teach mispairing between endogenous and introduced chains may occur to form novel receptors, which may display unexpected specificities for self-antigens and cause autoimmune damage when transferred into patients (paragraph [0416], page 47).  Bonini teach disruption of the endogenous TCR and addition of the tumor specific TCR (paragraph [0422], page 47).
Veatch teach a method of generating TCR that specifically binds tumor associated antigen, BRAFV600E epitope, and cells expressing said TCR for treating cancer (see abstract).  Veatch teach BRAFV600E specific TCR expressing T cells is modified to reduce or eliminate expression of one or more endogenous genes including PD-1, LAG3, CTLA-4, TIM3, TIGIT (paragraph [0130], lines 1-7).  Veatch teach said proteins may downregulate the immune activity of the BRAFV600E TCR specific host cell, and decreasing or eliminating expression of such genes can improve the activity, tolerance, and persistence of the host cells in an autologous or allogeneic host setting (paragraph [0130], lines 8-20, paragraph [0131], lines 1-5).  Veatch teach antibodies direct to PD-1, LAG3, CTLA-4, TIM3 and CD244 in combination with the cell transfected with BRAFV600E TCR, which block the suppressive signal (paragraph [0170]-[0175]).  
It would have been obvious to an ordinary skilled in the art to knockout an endogenous TCR and blocking an immune-suppressive molecule by antibody in the method of treating cancer using cells expressing tumor mutation specific TCR taught by Tran, based on combined teaching from Bonini and Veatch. The ordinary skilled in the art would be motivated to knockout an endogenous TCR to improve expression of the tumor specific TCR because Bonini teach the presence of endogenous TCR may dilute expression of the tumor specific TCR. The ordinary skilled in the art would be motivated to block immune-suppressive molecule by an antibody because Veatch teach reducing or eliminating said signaling molecules may improve the activity, tolerance and persistence of the host cells used in adoptive cell therapy.  The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to knockout an endogenous TCR and further block one or more suppressive molecules with an antibody following combined teaching from Tran, Bonini and Veatch.  Therefore, the claimed invention of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 2, Tran teach HEK293 cells (which is commercially available, paragraph [0023]). Since the claim is unclear what and when those cells are being used (see above 112 2nd rejection), the teaching from Tran meets this limitation.
Regarding claim 3, Tran teach the antigenic peptide comprising the mutation may further comprise contiguous amino acids from endogenous protein flanking each side of the mutation, wherein it may comprise 8 contiguous amino acid on each side (page 9, paragraph [0036], lines 16-21, page 10, line 1).  
Regarding claim 4, the analysis performed by determining IC50 does not impart a structural difference between the claimed cell and the cell rendered obvious by the combined teaching from Tran, Bonini and Veatch.
Regarding claim 5, Bonini teach the disruption of the endogenous TCR gene can be accomplished by using CRISPR system (page 47, paragraph [0421]).  
Regarding claim 6, Veatch teach antibodies direct to PD-1, LAG3, CTLA-4, TIM3 and CD244, which block the suppressive signal (paragraph [0170]-[0175]).  
Regarding claim 7, Tran teach the APC comprises dendritic cells (page 26, paragraph [0085], line 1).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636